BY EDGAR AND U.S. MAIL September 17, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-3561 Attention:Ms. Ellie Quarles, Esq., Special Counsel Division of Corporation Finance RE:Progress Energy, Inc. Definitive 14A Filed March 30, 2007 File No. 1-15929 Dear Ms. Quarles, As previously discussed with you, this letter is to confirm that Progress Energy, Inc. intends to respond to the comments contained in your letter dated August 21, 2007 and will do so by October 12, 2007. Please call me with any questions concerning this letter at (919) 546-6826. Sincerely, /s/ ROBERT E. SMITH Robert E. Smith Associate General Counsel cc:Mr. Brian J. Lane
